Citation Nr: 1036511	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  02-21 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for Type II Diabetes Mellitus, 
including as secondary to already service-connected pancreatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
March 1971 to November 1981.  He had no service in the Republic 
of Vietnam or elsewhere, outside of Vietnam, where herbicides 
(including the dioxin in Agent Orange) were used or sprayed, and 
his claim for service connection for Type II Diabetes Mellitus is 
not predicated on this notion.

This appeal to the Board of Veterans' Appeals (Board) originated 
from a May 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In June 2004, as support for this claim for diabetes and others 
no longer at issue, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge of the Board.

The Board subsequently, in October 2004, determined the Veteran 
had submitted new and material evidence to reopen his claim for 
service connection for diabetes.  However, the Board then 
proceeded to remand this claim for further development before 
adjudicating this claim on its underlying merits.

In December 2008, the Board granted service connection for 
pancreatitis, but again remanded the derivative claim for 
diabetes for still further development and consideration.  That 
additional remand of the diabetes claim to the RO was via the 
Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's Type II Diabetes Mellitus was initially diagnosed 
many years after service and has not been linked by competent and 
credible evidence to his service, including by way of his already 
service-connected pancreatitis.


CONCLUSION OF LAW

The Veteran's Type II Diabetes Mellitus was not incurred in or 
aggravated by his service, may not be presumed to have been 
incurred in service, and is not proximately due to, the result 
of, or chronically aggravated by a service-connected disability, 
namely, his pancreatitis.  §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court held that a reviewing court, in considering the 
rule of prejudicial error, is precluded from applying a mandatory 
presumption of prejudice rather than assessing whether, based on 
the facts of each case, the error was outcome determinative.  
In Sanders, the Supreme Court rejected the lower Federal 
Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 
(Fed. Cir. 2007)) that all VA notice errors are presumptively 
prejudicial, in part, because it was "complex, rigid, and 
mandatory."  Id., at 1704.  The Supreme Court rejected the 
Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, to show 
the error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining whether 
an error is harmless through the use of mandatory presumptions 
and rigid rules rather than case-specific application of 
judgment, based upon examination of the record."  Id., at 1704-
05.  Thus, it is clear from the Supreme Court's analysis that, 
while the Veterans Court may conclude generally that a specific 
type of error is more likely to prejudice an appellant, the error 
must nonetheless be examined in the context of the facts of the 
particular case.  Id.



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in December 
2000, July 2002, July 2005, December 2005, and July 2009.  These 
letters informed him of the type of information and evidence 
required to substantiate his claim for service connection - 
including on the specifically alleged secondary basis, and of his 
and VA's respective responsibilities in obtaining this supporting 
evidence.  The most recent July 2009 letter also complied with 
Dingess by as well apprising him of the downstream disability 
rating and effective date elements of his claim.



VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained his service treatment records 
(STRs) and VA treatment records, also his Social Security 
Administration (SSA) records and private medical records from 
Bluefield Regional Medical Center.  The Offices of C.M, P.C., and 
J.B.T., M.D., informed VA that his records were unavailable, and 
VA in turn notified him of this in a May 2001 letter.  See 
38 C.F.R. § 3.159(c)(1), (e).  There is no indication of any 
other outstanding records pertaining to the claim.  

VA also provided the Veteran examinations in December 2001 and 
September 2009 for medical nexus opinions concerning whether his 
diabetes is attributable to his military service - including 
especially secondary to his service-connected pancreatitis.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, including as a result of obtaining this requested 
medical comment, the AMC substantially complied with the Board's 
December 2008 remand directives by scheduling the September 2009 
VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Hence, no further notice or assistance to the Veteran is required 
in developing this claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



II.  Whether the Veteran is Entitled to Service Connection for 
Type II Diabetes Mellitus

The Veteran attributes his diabetes to his already service-
connected pancreatitis, so is requesting secondary service 
connection.  However, for the reasons and bases discussed below, 
the Board finds no grounds on which to grant his claim - whether 
predicated instead on direct or presumptive incurrence of this 
condition in service or, as specifically alleged, as 
alternatively secondary to his already service-connected 
pancreatitis.  See Szemraj v. Principi, 357 F.3d 1370, 1371 
(Fed. Cir. 2004) (indicating all potential theories of 
entitlement, direct, presumptive and secondary, must be 
considered when determining service connection).

The Veteran may be awarded direct service connection by showing 
his diabetes was incurred in or aggravated by his military 
service.  38 U.S.C.A. §§§ 1110, 1131; 38 C.F.R. § 3.303(a).  And 
he may be awarded presumptive service connection by showing the 
condition manifested to a compensable degree (of at least 10 
percent) within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

But as already alluded to, and explained in the Board's prior 
remands, although the Veteran served during the Vietnam Era, he 
did not serve in the Republic of Vietnam and has not premised his 
claim on exposure to herbicides (Agent Orange).  So there is no 
basis to grant service connection on the presumptive provisions 
specifically applicable to those type claims.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), (d), and 3.309(e).

In general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's STRs show that urinalysis was negative for sugar 
and albumin in January 1973, June 1977, and upon his discharge 
from service in September 1981.  As his STRs show no relevant 
complaints, treatment or diagnosis of diabetes, these records 
provide evidence against his claim on a direct incurrence theory.  
See Struck v. Brown, 9 Vet. App. 145 (1996).  A post-service 
private treatment record from March 1995 also indicates the 
Veteran still was not then diabetic.  Instead, his private 
medical records show he did not first receive a diagnosis of 
diabetes until March 1997, so some 16 years after his separation 
from service.  This lengthy lapse of so many years between the 
conclusion of his military service and that initial diagnosis 
provides additional evidence against his claim on either a direct 
or presumptive-incurrence basis because it is not shown he had 
diabetes even within one year of his discharge from service, 
certainly then not also to the required minimum degree of at 
least 10-percent disabling as defined by 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  See also Maxon v. West, 12 Vet. App. 453, 
459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service resulting in any chronic or persistent disability).

Additionally, the Veteran has failed to show continuity of 
symptomatology during the many years since service, preceding 
that initial diagnosis, to otherwise support his claim for 
service connection on a direct or presumptive basis.  
Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden requirements is by demonstrating 
continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 
303 (2007).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997); Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Ultimately, though, as mentioned, the Veteran's claim instead is 
predicated on the alternative notion that his diabetes - 
although admittedly not diagnosed until many years after his 
discharge from service, nonetheless is linked to his service 
because it is secondary to his pancreatitis, which already has 
been service connected.



Service connection is also permissible on this secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically - meaning permanently - aggravated the disability 
in question, but compensation is limited to the degree of 
disability (and only that degree) over and above the degree of 
disability existing prior to the aggravation.  See 38 C.F.R. § 
3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on this 
secondary basis, there must be:  (1) evidence confirming the 
Veteran has the currently claimed disability; (2) evidence of the 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-connected 
disability and the currently claimed disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

A 1998 computerized tomography (CT) of the Veteran's abdomen 
showed a normal pancreas.

A December 2001 VA examination confirmed the Veteran had non-
insulin dependent diabetes mellitus, which was controlled with an 
oral hypoglycemic and restricted diet.  The examiner found some 
sensory loss in the lower extremities, suggestive of residual 
diabetic peripheral neuropathy.  There was no evidence of 
diabetic retinopathy, however, and the examiner indicated as well 
there was no evidence of pancreatitis.

The report of a more recent December 2005 VA examination 
indicates the Veteran took oral hypoglycemic medication, insulin, 
and had a restricted diet for control of his diabetes.  He had 
peripheral neuropathy in his feet due to his diabetes, but no 
retinopathy or nephropathy.  The examiner found that, while the 
Veteran had had pancreatitis several times in the past, he did 
not have chronic pancreatitis based on the labs, history and 
physical examination.  The examiner opined that the Veteran's 
diabetes was unrelated to his service because it was diagnosed 
many years later and not due to pancreatitis because there was no 
evidence of chronic pancreatitis.



But as the Board subsequently determined in December 2008 that 
the pancreatitis was indeed chronic ("recurrent") and deserving 
of service connection, another examination and medical opinion 
were needed to determine whether the chronic pancreatitis had 
caused or chronically aggravated the diabetes so as to, in turn, 
warrant granting secondary service connection for this additional 
consequent disability.  The Board therefore remanded this 
derivative diabetes claim for this additional medical comment.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Veteran had this requested additional VA examination in 
September 2009.  The examiner determined the Veteran's diabetes 
was moderately-controlled by oral hypoglycemic medication, 
insulin and restricted diet.  The examiner then concluded the 
diabetes was not caused by or related to chronic pancreatitis 
because the Veteran did not have evidence of damage to his 
pancreas severe enough to cause his diabetes mellitus.  In 
further discussing the medical rationale for this unfavorable 
opinion, this examiner explained that, because the Veteran did 
not have evidence of chronic pancreatitis, including steatorrhea, 
malabsorption, weight loss, pancreatic changes or pancreatic 
calcification on the CT of the abdomen, or a requirement for 
pancreatic enzyme replacement, his pancreatic condition was not 
severe enough to cause Type II Diabetes Mellitus.

Since this additional examiner based his opinion on a thorough 
review of the record, personal evaluation of the Veteran, and the 
Veteran's specific situation and circumstances (including in 
terms of clinical findings that had not been indicated), the 
opinion was not just based on data and conclusions, rather, 
comprehensive analysis of the relevant facts.  See Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore 
finds this opinion is compelling evidence against the claim for 
secondary service connection.  See Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting 
the Veteran's position).  

This medical opinion clearly indicates the Veteran's diabetes is 
not secondary to his pancreatitis.  See Velez v. West, 11 Vet. 
App. 148, 158 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) 
(both indicating, like in Wallin, that competent medical nexus 
evidence is required to associate a secondary condition with a 
service-connected disability).  Moreover, because this is 
ultimately a medical, not lay, determination, the Veteran's 
unsubstantiated lay testimony concerning this purported 
correlation between these conditions is insufficient to refute 
the VA examiner's conclusions against the claim.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
See also 38 C.F.R. § 3.159(a)(1) and (a)(2).

Having said that, the Board acknowledges the Veteran has 
submitted internet articles regarding diabetes.  However, these 
articles discuss generic situations, do not address the pertinent 
facts in his individual case, and were not referenced in any 
supporting medical evidence of record.  See Sacks v. West, 11 
Vet. App. 314, 316-17 (1998) (holding that a medical article or 
treatise can provide support for a claim, but must be combined 
with an opinion of a medical professional and be reflective of 
the specific facts of a case as opposed to a discussion of 
generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (finding that generic medical literature that does not 
apply medical principles regarding causation or etiology to the 
facts of an individual case does not provide competent evidence 
to establish a nexus between current disability and military 
service).



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for Type II Diabetes Mellitus, 
including especially as secondary to his already 
service-connected pancreatitis.  And as the preponderance of the 
evidence is against his claim, the doctrine of reasonable doubt 
is not for application, and his claim resultantly must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v.  Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

The claim for service connection for Type II Diabetes Mellitus is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


